Case 1:20-cv-05299 Document 1-1 Filed 07/10/20 Page 1 of 2




             EXHIBIT A
                   Case 1:20-cv-05299 Document 1-1 Filed 07/10/20 Page 2 of 2
       NYSCEF                            Document List
       New York County Supreme Court    Index # 154151/2020       Created on:07/09/2020 03:16 PM

Case Caption:   HYATT EQUITIES, L.L.C. v. CAPITAL ONE FINANCIAL CORPORATION D/B/A
                CAPITAL ONE BANK D/B/A CAPITAL ONE et al
Judge Name:
Doc#     Document Type/Information                   Status      Date Received   Filed By
1        SUMMONS + COMPLAINT                         Processed   06/10/2020      Kane, P.
         Summons and Verified Complaint
2        EXHIBIT(S)                                  Processed   06/10/2020      Kane, P.
         Premises




                                                                                     Page 1 of 1
